Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/920,180 filed on 07/02/2020.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17, line 2, the recitation of “a first synchronizer” constitutes a double inclusion since “a first synchronizer” was previously recited in claim 3, line 2.
Claim 17, line 4, the recitation of “a second synchronizer” constitutes a double inclusion since “a second synchronizer” was previously recited in claim 3, line 4.
Claim 18, line 2, the recitation of “a third synchronizer” constitutes a double inclusion since “a third synchronizer” was previously recited in claim 4, line 2.
Claim 18, line 3, the recitation of “a fourth synchronizer” constitutes a double inclusion since “a fourth synchronizer” was previously recited in claim 4, line 3.
Claim 19, line 2, the recitation of “a fifth synchronizer” constitutes a double inclusion since “a fifth synchronizer” was previously recited in claim 7, line 2.
Claim 19, line 4, the recitation of “a sixth synchronizer” constitutes a double inclusion since “a sixth synchronizer” was previously recited in claim 7, line 4.

Double Patenting
Applicant is advised that should claim3, 4 and 7 be found allowable, claims 17, 18 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or render obvious a motivation to provide for a dual clutch transmission as defined by the limitations of claim 1; including first and second input shafts, first and second output shafts, first and second output gears, and particular first to ninth gears, wherein the particular arrangement of the gear and shafts is recited.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658